ACCEPTED
                                                                                 03-16-00131-CV
                                                                                       13876430
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                           11/18/2016 1:21:47 PM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK
                NO. 03-16-00131-CV
_______________________________________________
                                                  FILED IN
               IN THE COURT OF APPEALS     3rd COURT  OF APPEALS
                                                AUSTIN, TEXAS
           THIRD JUDICIAL DISTRICT OF TEXAS11/18/2016 1:21:47 PM
                      AT AUSTIN                JEFFREY D. KYLE
_______________________________________________     Clerk


                          Mary Louise Serafine,
                               Appellant

                                    v.

                     Alexander Blunt, Ashley Blunt;
          Scott Lockhart, Austin Drainage and Foundation, LLC
          D/B/A Austin Drainage and Landscape Development;
            Viking Fence Company, Ltd.; and Viking GP, LLC,
                                Appellees.


    UNOPPOSED SECOND JOINT MOTION FOR EXTENSION
          OF TIME TO FILE APPELLEES’ BRIEFS


TO THE HONORABLE THIRD COURT OF APPEALS:

     Appellees Alexander and Ashley Blunt, Scott Lockhart and Austin

Drainage & Foundation, LLC, and Viking Fence Company, Ltd. and Viking

GP, LLC (“the Appellees”) move pursuant to Rules 10.5(b) and 38.6(d) of

the Texas Rules of Appellate Procedure, asking that this Court grant a

37-day extension of time for filing their Appellees’ Brief from December 2,

2016 until January 9, 2017. Appellant is unopposed to this request.



                                     1
                    I.   ARGUMENT & AUTHORITIES

      1.      The Court has the authority under Texas Rule of Appellate

Procedure 38.6(d) to extend the time to file the Appellees’ Briefs. This

Motion is filed in accordance with Texas Rule of Appellate Procedure

10.5(b)(1).

      2.      No rule provides a deadline to file this Motion to Extend. See

Tex. R. App. P. 38.6(d).

      3.      Appellees’ Briefs are currently due on December 2, 2016.

      4.      Appellees need additional time to prepare their Briefs due to the

pending holidays and other deadlines including:

              a.   offices will be closed for Thanksgiving on November

24-25; and counsel for the Viking Appellees will be traveling out of state

from November 22–26 to visit family during the Thanksgiving holiday.

              b.   counsel for the Viking Appellees also needs additional

time to prepare the Viking Appellees’ brief because counsel has been and

will be occupied with preparing appellate briefs in Shull v. Westover

Crossing (SA) HOA, Inc., et al., No. 04-15-00692-CV, pending in the Fourth

District Court of Appeals at San Antonio, Texas (which brief is due

December 7, 2016); and Elkay Manufacturing Co. v. Guttenberg



                                        2
Industries, Inc., No. 02-16-00385-CV, pending in the Second Court of

Appeals at Fort Worth, Texas (which brief is due December 12, 2016).

              c.    counsel Amanda Taylor is specially set for trial in Travis

County District Court on December 19-22, including a series of pretrial

deadlines      in   the   weeks    preceding   that   setting   (Cause    No.

D-1-FM-15-005879);

              d.    counsel Amanda Taylor has other Appellees’ Briefs that

will be due in this Court on January 6 (Cause No. 03-16-00250-CV) and

January 17, 2017 (Cause No. 03-16-00704-CV), both of which will require

time to prepare contemporaneous with the brief in this matter;

              e.    offices will be closed for the winter holidays on December

23, 26, and January 2, and will include out-of-town travel by counsel

Amanda Taylor on December 24-29; and

              f.    as previously discussed, the large number and complexity

of the issues presented and the voluminous nature of the record designated

by Appellant require additional time to review and prepare the Appellees’

Brief.

         5.   A standard 30-day extension would fall on January 3, 2017

because day 30 is Sunday, January 1, 2017 (New Year’s Day) and the next

Monday, January 2, 2017, is a state and federal observed holiday (for New

                                       3
Year’s Day). Also in light of counsel’s travel schedules and other deadlines,

it would be very difficult to complete the Briefs by this date.       Hence,

counsel for all Appellees jointly and respectfully request an additional week,

moving the deadline to Monday, January 9, 2017.

      6.    The requested extension of Appellees’ Briefs deadline will not

prejudice any party.     To this end, Appellees do not oppose granting

Appellant a commensurate 37-day extension of her Reply Brief deadline,

which incorporates the 30-day extension she previously obtained and adds

an extra week to equal the extension requested by Appellees.

      7.    One extension of time has previously been granted to Appellees

in this appeal.

      8.    The $10.00 filing fee has been submitted in connection with this

Motion.

                               III. PRAYER

      For these reasons, Appellees Alexander and Ashley Blunt, Scott

Lockhart and Austin Drainage & Foundation, LLC, and Viking Fence

Company, Ltd. and Viking GP, LLC respectfully pray, without any

opposition of any party, that this Court grant an extension of time to file

their Appellees’ Briefs from December 2, 2016 to January 9, 2017, which is

37 days from the current deadline.

                                      4
Respectfully submitted,

MARTENS, TODD, LEONARD, TAYLOR & AHLRICH

By: /s/ Amanda G. Taylor
     Amanda Taylor
     ataylor@textaxlaw.com
     State Bar No. 24045921
     301 Congress Ave., Suite 1950
     Austin, Texas 78701
     Telephone: (512) 542-9898

ATTORNEY FOR APPELLEES ALEXANDER
AND ASHLEY BLUNT


Joined by,

THOMPSON COE COUSINS & IRONS, LLP

By: /s/ Sara Churchin (with permission)
      Wade C. Crosnoe
      wcrosnoe@thompsoncoe.com
      State Bar. No. 00783903
      Sara B. Churchin
      schurchin@thompsoncoe.com
      State Bar No. 24073913
      701 Brazos Street, Suite 1500
      Austin, Texas 78701
      Telephone: (512) 708-8200

COUNSEL FOR APPELLEES VIKING FENCE
COMPANY, LTD. AND VIKING GP, LLC




        5
                             And by,

                             LAW OFFICE OF RONALD MAX RAYDON

                             By: /s/ Ron Raydon (with permission)
                                    Ronald M. Raydon
                                    ron@raydonlaw.com
                                    State Bar No. 00798456
                                    1718 Fry Road, Suite 450
                                    Houston, Texas 77084
                                    Telephone: (281) 398-6402

                             COUNSEL FOR APPELLEES SCOTT
                             LOCKHART AND AUSTIN DRAINAGE &
                             FOUNDATION, LLC



                  CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify
that I have conferred, with permission and agreement by counsel for all
Appellees, with Mary Louise Serafine (pro se counsel for Appellant). All
Appellees join in this Motion, and Ms. Serafine is unopposed.

                                   /s/ Amanda G. Taylor
                                   Amanda G. Taylor




                                     6
                    CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing
Unopposed Second Joint Motion for Extension of Time to File Appellees’
Briefs has been electronically filed and served on all counsel below on
November 18, 2016. See Tex. R. App. P. 9.2(c)(1), 9.5(b)(1).

     Mary Louise Serafine, Esq.
     P.O. Box 4342
     Austin, Texas 78765
     mlserafine@gmail.com
     Appellant, Pro Se

     Ronald M. Raydon
     LAW OFFICE OF RONALD MAX RAYDON
     1718 Fry Road, Suite 450
     Houston, Texas 77084
     ron@raydonlaw.com
     Counsel for Appellees Scott Lockhart and
     Austin Drainage & Foundation, LLC

     Sara B. Churchin
     Wade C. Crosnoe
     THOMPSON COE COUSINS & IRONS, LLP
     701 Brazos Street, Suite 1500
     Austin, Texas 78701
     schurchin@thompsoncoe.com
     wcrosnoe@thompsoncoe.com
     Counsel for Appellees Viking Fence
     Company, Ltd. and Viking GP, LLC


                                  /s/ Amanda G. Taylor
                                  Amanda G. Taylor




                                    7